DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4, 5, 7, 9-12, 15, 16, 19, 22-25, 27 and 28 in the reply filed on 02 September 2022 is acknowledged.  The traversal is on the grounds that a special technical feature links Groups I and II.  This is not found persuasive in view of the art rejection of claim 1 (see below).
The requirement is still deemed proper and is therefore made FINAL.

Claims 30, 40 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 5, 7, 9-12, 15, 16, 19, 22-25, 27 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites the limitations "the fluid container" in lines 9 and 11-12 and “the container” in lines 10, 14-15, 25 and 28.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if both of these recitations refer back to the same previously claimed “a single-use processing container” in line 5, or instead to different containers.  
Claims 16 and 22 also recites the limitation “the container”.  There is insufficient antecedent basis for this limitation for the same reason.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cimino (US 20150118752) in view of Catarious (US 4307965).
With respect to claim 1, Cimino discloses a tissue digestion system for dissociation of and release of cellular components from adipose tissue.  The system includes a portable tissue processing unit (Figure 2:300) comprising a single-use processing container (Figure 2:306) with an internal fluid containment space.  The tissue processing unit includes an axis of rotation extending through the container in a direction from a bottom of the container toward a top of the container.  The container may be rotated about the axis for rotational processing of contents in the internal fluid containment space.  A selectively sealable and un-sealable inlet port (Figure 3:380) is formed through the top of the container and is in communication with the internal fluid containment space.  The tissue processing unit may be positioned in an upright orientation for introducing biological material through the inlet port.  This is described in at least paragraphs [0111]-[0118].  Cimino teaches that at least one mixing blade (Figure 4:320) is disposed within the internal fluid containment space to contact and mix contents therein.   Cimino, however, does not expressly state that the tissue processing unit may be positioned in a reclined orientation to perform the rotational processing using a digestion drive device.
Catarious discloses a portable processing unit for containing biological material.  A drive unit is configured to selectively receive a fluid container (Figure 4:11) in a reclined orientation to drive rotation of the container.  The drive unit includes a plurality of longitudinally-extending rotational drive members (Figure 1:12a-f) that mix fluid within the container.   This is described in at least column 2, line 25 to column 3, line 15.  At least Fig. 4 shows that the container is held at an angle of inclination from 0° to 45° relative to the horizontal.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Cimino system with a digestion drive unit configured to hold the processing container in a reclined orientation during rotational mixing.  Catarious teaches that longitudinally-extending rollers are commonly used in the art to enable efficient mixing of biological samples in a reclined orientation.  See column 1, lines 10-29 of Catarious.  Those of ordinary skill would have recognized that gentle rocking suitable for cell/tissue processing would be produced when containers are slowly rotated using the system of Catarious.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 2 and 4, Cimino and Catarious disclose the combination as described above.  Cimino teaches that the container is positioned in an upright orientation during fluid loading, such that the vertical axis of rotation is approximately 90° relative to the horizontal.  Catarious shows that the angle of inclination is approximately in a range from 2 to 15 in at least Fig. 4.

	With respect to claim 22, Cimino and Catarious disclose the combination as described above.  Cimino further teaches in at least paragraph [0140] that the container and the mixing blades rotate together as a unit.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cimino (US 20150118752) in view of Catarious (US 4307965) as applied to claim 2, and further in view of Hu (US 5409833).
	Cimino and Catarious disclose the combination as described above, however Cimino does not appear to disclose a sleeve for holding the container.
	Hu discloses tissue digestion system comprising a tissue processing unit that includes a container (Figure 1:12) and a protective processing sleeve (Figure 1:18).  The sleeve includes a bottom and an open top, and the container is disposed inside the sleeve during processing.  This is described in at least column 4, lines 16-55.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Cimino system with a protective sleeve for housing the container during rotation in the reclined orientation.  Hu teaches that the sleeve seals the container within a secure enclosed portion, and that this has the effect of protecting against any inadvertent spillage of tissues or fluids.  Hu states that the sleeve also helps to preserve the sterility of the tissue container and its contents during handling and during digestion and centrifuge operations.

Allowable Subject Matter
Claims 5, 7, 9-12, 15, 19, 23-25, 27 and 28 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose a digestion drive device comprising a plurality of longitudinally-extending rotational drive members configured to rotate a portable tissue processing unit.  
	The Poggel (US 20170145369), Sugiura (US 20140356939), Jordan (US 8366694) and Shepard (US 5624418) references teach the state of the art regarding portable adipose tissue processing units.  These references, however, do not teach the claimed digestion drive unit.
	The Wolf (US 20070190520), Schwarz (US 5763279), Reynolds (US 5299864) and Jelley (US 3764112) references teach the state of the art regarding drive units for rotating cell/tissue containers.  These references, however, do not teach the portable tissue processing unit, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799